Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The examiner would like to clarify certain arguments as well. Applicant argues, on page 6 of arguments, that secondary reference Mujat teaches  that use of two mutually orthogonal components of the electric field will result in no interference between them. The applicant goes on to further argue that because of this Mujat does not teach using two light beams having mutually orthogonal polarization planes for the purpose of detecting interference. Therefore, Mujat teaches away from the claim limitation of detecting interference.
	However, if this is the case, then then the claimed invention would also not be able to detect interference because the claim disclose “a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam”. The applicant’s specification further discloses that the atomic magnetometer with the polarizations of the first and second light beams being orthogonal, will not detect interference fringe pattern (intensity of interference = 0) [See Fig. 3B and 3D and Pages 8-9 of applicant’s specification]. Therefore, the claims as written are not enabling and are indefinite because it is clear how one of ordinary skill in the art is to measure an interference if the first and second light beams have orthogonal polarizations. Please see below for further details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10-15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without applying a magnetic field, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Regarding claims 1 and 6, the claim discloses “a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam” and “a photodetector configured to detect interference between the first light beam which has been transmitted through the transparent cell and the second light beam which has not been transmitted through the transparent cell”. The application’s specification teaches that an interference fringe pattern will not be generated if the polarization planes of the first light beam and the second light beam are orthogonal to each other [See Fig. 3B and 3D and Pages 8-9 of applicant’s specification] unless a magnetic field is applied [See Figs. 5A-B and corresponding description]. Applying a magnetic field or some mention of a magnetic field affecting the interference is not disclosed in the claims.
Claims 2-5 and 10-15 are rejected for depending on claims 1 or 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 6, the claim discloses “a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam” and “a photodetector configured to detect interference between the first light beam which has been transmitted through the transparent cell and the second light beam which has not been transmitted through the transparent cell”. The application’s specification teaches that an interference fringe pattern will not be generated if the polarization planes of the first light beam and the second light beam are orthogonal to each other [See Fig. 3B and 3D and Pages 8-9 of applicant’s specification] unless a magnetic field is applied [See Figs. 5A-B and corresponding description]. Applying a magnetic field or some mention of a magnetic field affecting the interference is not disclosed in the claims. Therefore, the claim are considered indefinite. It is not clear how interference is detected when interference is not produced.
	Claims 2-5 and 10-15 are rejected for depending on claims 1 or 6.

Further regarding claim 6, it is not clear if the second light beam is transmitted through the cell or is not transmitted through the cell based on the claim language.

Regarding claim 10, the limitation “wherein a phase difference between the first light beam and the second light beam is 180 degrees” is considered indefinite because claim 6 (which claim 10 depends from) teaches the polarization planes of the first and second light beams are orthogonal (i.e. 90 degree phase difference). The application’s specification teaches when either the phase difference is 180 degree or 90 degrees, but not both [See Fig. 3A-3D and Pages 7-10 of applicant’s specification]. Therefore, the limitations of claim 10 conflict with claim 6. Therefore, claim 10 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP 2017/215225. See English translation provided by Espacenet and attached to this action.), in view of Bulatowicz (US 2015/0042327).

Regarding claim 1, Satoshi teaches an atomic magnetometer comprising: 
	a laser light source configured to emit light [Fig. 1, light source 101. See also rest of reference.]; 
[Fig. 1, beam splitter 103. See rest of reference.], each of which is a linearly polarized light beam [¶0020-0030, wherein both lights, Lp and Lr, are linearly polarized. See also rest of reference.]; 
	a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is at an angle to a polarization plane of the second light beam [¶0036-0037, wherein there is a 45 degree difference between the light beams. See also Fig. 2-3 and rest of reference.];
	a transparent cell filled with alkali metal atoms and through which the first light beam is transmitted [Fig. 1, cell 102. See also rest of reference.]; and 
	a photodetector configured to detect interference between the first light beam which has been transmitted through the transparent cell and the second light beam which has not been transmitted through the transparent cell [Fig. 1, wherein photodetector 106/107 acquires both laser path Lp and Lr. The photodetector is known to acquire the optical intensity of light. ¶0039-0055, wherein the magnetometer measures the interference (magnetic field) that causes a rotation angle of the light beams. The rotation angle is used to measure the magnetic field that causes interference. See also ¶0011 and rest of reference.].
	However, Satoshi is silent in teaching wherein the angle is an orthogonal angle.
	Bulatowicz, which is also in the field of rotation of light beams [See abstract and rest of reference.], teaches the first light beam and the second light beam both being a linearly polarized light beam [See Fig. 3, beam splitter 110 causes light two linearly polarized light beams. See also beam splitter 132 which causes two linearly polarized light beams. See also rest of reference.]; and a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam [¶0024, wherein polarizing beam splitter 110 splits the probe beam into orthogonal beams. ¶0030, wherein the probe beam is split into orthogonal polarizations using splitter 134 (which is the same as polarizing beam-splitter 110). See also  See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Satoshi and Bulatowicz because Satoshi and Bulatowicz are both in the field of magnetometers and because Bulatowicz teaches, similar to Satoshi, two linearly polarized beams of light and Bulatowicz further teaches that it is known in the art for the two beams of linearly polarized light to have orthogonal polarizations [Bulatowicz - ¶0024; ¶0030. See also rest of reference.] and be able to detect magnetic fields, which is the main goal of Satoshi.  Further, it would have also been obvious to a person having ordinary skill in the art to substitute the 45 degree angle in Satoshi with the 90 degree angle in Bulatowicz and still be able to measure magnetic fields using the magnetometer.

Regarding claim 3, Satoshi and Bulatowicz teach the limitations of claim 1, which this claim depends from. 
	Satoshi further teaches wherein the alkali metal atoms are any one of potassium, rubidium, and cesium [¶0021, wherein cesium, potassium, or rubidium metals are used in the cell. See also rest of reference.].

Regarding claim 5, Satoshi and Bulatowicz teach the limitations of claim 1, which this claim depends from. 
	Satoshi further teaches a biomagnetism measurement apparatus comprising: the atomic magnetometer according to claim 1 [See referenced portions of Satoshi in claim 1 above.].
	However, Satoshi is silent in teaching a controller configured to control the atomic magnetometer.
	Bulatowicz further teaches a biomagnetism measurement apparatus comprising: the atomic magnetometer [See ¶0012 and Fig. 3, which shows atomic magnetometer. See also rest of reference.]; and 2Docket No.: 19RT-014App. No.: 16/447,089a controller configured to control the atomic magnetometer [¶0013, wherein there is a controller to control the laser. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Satoshi and Bulatowicz because Satoshi and Bulatowicz are both in the field of magnetometers and because Bulatowicz teaches, similar to Satoshi, two linearly polarized beams of light and Bulatowicz further teaches that it is known in the art for the two beams of linearly polarized light to have orthogonal polarizations [Bulatowicz - ¶0024; ¶0030. See also rest of reference.] and be able to detect magnetic fields, which is the main goal of Satoshi.  Further, it would have also been obvious to a person having ordinary skill in the art to substitute the 45 degree angle in Satoshi with the 90 degree angle in Bulatowicz and still be able to measure magnetic fields using the magnetometer.

Regarding claim 6, Satoshi teaches an atomic magnetometer for measuring a strength of a magnetic field using probe light, the atomic magnetometer comprising: 
	a laser light source configured to emit probe light [Fig. 1, light source 101. See also rest of reference.]; 
	a light splitting unit configured to split the probe light into a first light beam and a second light beam [Fig. 1, beam splitter 103. See rest of reference.], each of which is a linearly polarized light beam [¶0020-0030, wherein both lights, Lp and Lr, are linearly polarized. See also rest of reference.];  
	a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is at an angle to a polarization plane of the second light beam [¶0036-0037, wherein there is a 45 degree difference between the light beams. See also Fig. 2-3 and rest of reference.];
	a transparent cell filled with alkali metal atoms and through which the first light beam is transmitted [Fig. 1, cell 102. See also rest of reference.]; and 
	a photodetector configured to detect an intensity of interfering light between the first light beam having been transmitted through the transparent cell and the second light beam [Fig. 1, wherein photodetector 106/107 acquires both laser path Lp and Lr. The photodetector is known to acquire the optical intensity of light. ¶0039-0055, wherein the magnetometer measures the interference (magnetic field) that causes a rotation angle of the light beams. The rotation angle is used to measure the magnetic field that causes interference. See also ¶0011 and rest of reference.].

	Bulatowicz, which is also in the field of rotation of light beams [See abstract and rest of reference.], teaches the first light beam and the second light beam both being a linearly polarized light beam [See Fig. 3, beam splitter 110 causes light two linearly polarized light beams. See also beam splitter 132 which causes two linearly polarized light beams. See also rest of reference.]; and a polarization plane rotator configured to rotate a polarization plane of at least one of the first light beam or the second light beam such that a polarization plane of the first light beam is orthogonal to a polarization plane of the second light beam [¶0024, wherein polarizing beam splitter 110 splits the probe beam into orthogonal beams. ¶0030, wherein the probe beam is split into orthogonal polarizations using splitter 134 (which is the same as polarizing beam-splitter 110). See also  See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Satoshi and Bulatowicz because Satoshi and Bulatowicz are both in the field of magnetometers and because Bulatowicz teaches, similar to Satoshi, two linearly polarized beams of light and Bulatowicz further teaches that it is known in the art for the two beams of linearly polarized light to have orthogonal polarizations [Bulatowicz - ¶0024; ¶0030. See also rest of reference.] and be able to detect magnetic fields, which is the main goal of Satoshi.  Further, it would have also been obvious to a person having ordinary skill in the art to substitute the 45 degree angle in Satoshi with the 90 degree angle in Bulatowicz and still be able to measure magnetic fields using the magnetometer.

Regarding claim 12, Satoshi and Bulatowicz teach the limitations of claim 6, which this claim depends from. 
	Satoshi further teaches further comprising a deflector configured to deflect the second light beam toward the photodetector [Fig. 1, prism interface 104c. See also rest of reference.].

Regarding claim 13, Satoshi and Bulatowicz teach the limitations of claim 6, which this claim depends from. 
	Satoshi further teaches wherein the alkali metal atoms are any one of potassium, rubidium, and cesium [¶0021, wherein cesium, potassium, or rubidium metals are used in the cell. See also rest of reference.].

Regarding claim 15, Satoshi and Bulatowicz teach the limitations of claim 6, which this claim depends from. 
	Satoshi further teaches a biomagnetism measurement apparatus comprising: the atomic magnetometer according to claim 6 [See referenced portions of Satoshi in claim 1 above.].
	However, Satoshi is silent in teaching a controller configured to control the atomic magnetometer.
	Bulatowicz further teaches a biomagnetism measurement apparatus comprising: the atomic magnetometer [See ¶0012 and Fig. 3, which shows atomic magnetometer. See also rest of reference.]; and 2Docket No.: 19RT-014App. No.: 16/447,089a controller configured to control the atomic magnetometer [¶0013, wherein there is a controller to control the laser. See also rest of reference.].
[Bulatowicz - ¶0024; ¶0030. See also rest of reference.] and be able to detect magnetic fields, which is the main goal of Satoshi.  Further, it would have also been obvious to a person having ordinary skill in the art to substitute the 45 degree angle in Satoshi with the 90 degree angle in Bulatowicz and still be able to measure magnetic fields using the magnetometer.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Satoshi, in view of Bulatowicz, and in further view of Herbsommer (US 2018/0156875).

Regarding claim 2, Satoshi and Bulatowicz teach the limitations of claim 1, which this claim depends from.
	Satoshi further teaches a position adjustor configured to adjust a position of an element [¶0035 and ¶0084. See also rest of reference.].
	However, Satoshi and Bulatowicz are silent in teaching further comprising a position adjustor configured to adjust a position of the photodetector (emphasis added).
[¶0021, wherein the position of the photodetectors can be changed in different embodiments. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Satoshi and Bulatowicz with the teachings of Herbsommer because Satoshi teaches that it is known to change the position of elements of the magnetometer and Herbsommer teaches that the photodetector positions can also be changed [Satoshi – ¶0035 and ¶0084, piezoelectric device 41; Herbsommer - ¶0021].

Regarding claim 11, Satoshi and Bulatowicz teach the limitations of claim 6, which this claim depends from.
	Satoshi further teaches a position adjustor configured to adjust a position of an element [Fig. 3, piezoelectric device 41. See also rest of reference.].
	However, Satoshi and Bulatowicz are silent in teaching further comprising a position adjustor configured to adjust a position of the photodetector (emphasis added).
	Herbsommer, which is also in the field of magnetometers, teaches a position adjustor configured to adjust a position of the photodetector [¶0021, wherein the position of the photodetectors can be changed in different embodiments. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Satoshi and Bulatowicz with the teachings of Herbsommer because Satoshi teaches that it is known to change the position of  [Satoshi – ¶0035 and ¶0084, piezoelectric device 41; Herbsommer - ¶0021].  

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Satoshi, in view of Bulatowicz, and in further view of Tuchman (US 2009/0289629).

Regarding claim 4, Satoshi and Bulatowicz teach the limitations of claim 1, which this claim depends from.
	Satoshi and Bulatowicz further teach the atomic magnetometer according to claim 1 [See claim 1 rejection above.].
	However, Satoshi and Bulatowicz are silent in teaching a gradiometer.
	Tuchman, which is in the field of magnetometers, teaches a gradiometer comprising an atomic magnetometer [¶0065-0066, wherein multiple magnetometers are formed into a gradiometer. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Satoshi and Bulatowicz with the teachings of Tuchman because Satoshi and Bulatowicz teach magnetometers and Tuchman teaches that it known in the art to combine multiple magnetometers into a gradiometer [Tuchman - ¶0065-0066], which has the benefit of measuring gradient magnetic fields. 

Regarding claim 14, Satoshi and Bulatowicz teach the limitations of claim 1, which this claim depends from.
	Satoshi and Bulatowicz further teach the atomic magnetometer according to claim 6 [See claim 6 rejection above.].
	However, Satoshi and Bulatowicz are silent in teaching a gradiometer.
	Tuchman, which is in the field of magnetometers, teaches a gradiometer comprising an atomic magnetometer [¶0065-0066, wherein multiple magnetometers are formed into a gradiometer. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Satoshi and Bulatowicz with the teachings of Tuchman because Satoshi and Bulatowicz teach magnetometers and Tuchman teaches that it known in the art to combine multiple magnetometers into a gradiometer [Tuchman - ¶0065-0066], which has the benefit of measuring gradient magnetic fields. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Satoshi, in view of Bulatowicz, and in further view of Sugioka (US 2011/0193555).

Regarding claim 10, Satoshi and Bulatowicz teach the limitations of claim 6, which this claim depends from.
	Satoshi further teaches wherein a phase difference between the first light beam and the second light beam is a certain amount of degrees [¶0036-0037, wherein there is a 45 degree difference between the light beams. See also Fig. 2-3 and rest of reference.].

	Sugioka, which is in the field of magnetometers, teaches a phase difference is 180 degrees [¶0095, wherein there is a phase shift of pi radians, which is equal to 180 degrees. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Satoshi and Bulatowicz with the teachings of Sugioka because Satoshi and Bulatowicz teach that there is a phase shift between two light beams and Sugioka teaches that difference in magnetic field intensity can be directly measured as a difference  in polarization rotation angle [Sugioka - ¶0095], which is the object of a magnetometer and Satoshi and Bulatowicz teach a magnetometers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896